DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 and all claims depending therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8/I.4, the recitation of “removably coupled to from” should read as “removably coupled to” for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyer et al. (US Pub. 2005/0119663 A1) in view of Kienzle, III et al. (US Pub. 2004/0077940 A1).
Claim 1, Keyer discloses a drill guide [abstract, Figs. 1 – 13] comprising: 
a housing [at least a proximal portion of body 14, towards12 and by 26]; 
a tubular member extending from the housing [at least a distal portion of body 14, away from 12 and by 28];  
a depth-stop movably disposable within the housing [at least a proximal portion of body 16, by 24]; and 
a ratchet adjacent to the depth-stop [at least a portion of member 20, i.e. by 71], the ratchet configured to retract or extend the depth-stop relative to the housing [¶42].  
Keyer does not explicitly disclose wherein the tubular member is removably coupled to the housing.
Kienzle teaches an analogous drill guide [abstract, Figs. 1 – 4] comprising a tubular member [at least a portion of 86] removably coupled to a housing [at least a portion by 22] via a connection [¶23 - ¶25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Keyer and Kienzle, and construct the tubular member and the housing of Keyer as removable components coupled to each other via connection in view of Kienzle. One would have been motivated to do so in order to allow the user to use the same housing with different tubular members, each of which may have different size and shape corresponding to the intended use, and to facilitate cleaning the drill guide after use, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 2 – 7, the combination of Keyer and Kienzle discloses the limitations of claim 1, as above, and further, Keyer discloses (claim 2) wherein the depth-stop includes notches [by detents 44]; (claim 3) wherein the notches are spaced apart in 1 to 2 millimeter increments [¶37, 2 mm increments]; (claim 4) a lock configured to prevent translation of the ratchet [at least a portion of member 20, i.e. away from 71 and/or a portion by 46 and/or pin 21]; (claim 5) wherein the lock is adjacent to a spring [spring 48]; (claim 6) wherein the depth-stop includes a passage configured to receive the drill bit [¶27, capable of receiving drill bit 100]; (claim 7) wherein the ratchet is pivotably attached to the housing [¶42 and Fig.11].  
Claims 8 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyer et al. (US Pub. 2005/0119663 A1) in view of Quaid et al. (US Pub. 2006/0142657 A1), and further in view of Kienzle, III et al. (US Pub. 2004/0077940 A1).
Claim 8, Keyer discloses a system [abstract, Figs. 1 – 13] comprising: 
a drill guide comprising:  
a housing [at least a proximal portion of body 14, towards12 and by 26]; 
a tubular member extending from the housing [at least a distal portion of body 14, away from 12 and by 28]; 
a depth-stop movably disposable within the housing [at least a proximal portion of body 16, by 24]; and 
a ratchet adjacent to the depth-stop [at least a portion of member 20, i.e. by 71], the ratchet configured to retract or extend the depth-stop relative to the housing [¶42]; and 
a drill assembly comprising: 
a drill bit [drill bit 100, Fig.13]; and wherein a portion of the drill assembly is disposed within the drill guide [¶27].  
Keyer does not explicitly disclose wherein the drill assembly comprises a tracking array comprising tracking markers; and the drill bit is disposed within a portion of the tracking array.
Quaid teaches an analogous system [abstract, Figs. 6] comprising a drill assembly comprising a tracking array [at least a portion of 47] comprising tracking markers [array S4 of markers, ¶137]; and the drill bit is disposed within a portion of the tracking array [¶137, wherein at least a portion by 50 is disposed into clamp 1500].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Keyer and Quaid, and construct the system of Keyer having a tracking array having tracking markers and a clamp to connect to the drill bit in view of Quaid. One would have been motivated to do so in order to allow the user / surgeon to continually determine or track a pose of the drill bit relative to a subject, and to assist the user / surgeon in directing the drill bit to a desired location for enabling precise bone resections and minimize the risk of causing trauma to surrounding tissue [Quaid, ¶8 and ¶130].
The combination of Keyer and Quaid does not explicitly disclose wherein the tubular member is removably coupled to the housing.
Kienzle teaches an analogous drill guide [abstract, Figs. 1 – 4] comprising a tubular member [at least a portion of 86] removably coupled to a housing [at least a portion by 22] via a connection [¶23 - ¶25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Keyer, Quaid and Kienzle, and construct the tubular member and the housing of Keyer in view of Quaid as removable components coupled to each other via connection in view of Kienzle. One would have been motivated to do so in order to allow the user to use the same housing with different tubular members, each of which may have different size and shape corresponding to the intended use, and to facilitate cleaning the drill guide after use, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 9 – 14, the combination of Keyer, Quaid and Kienzle discloses the limitations of claim 8, as above, and further, Keyer discloses (claim 9) wherein the depth-stop includes notches [by detents 44]; (claim 10) wherein the notches are spaced apart in 1 to 2 millimeter increments [¶37, 2 mm increments]; (claim 11) wherein the drill guide further comprises a lock configured to prevent translation of the ratchet [at least a portion of member 20, i.e. away from 71 and/or a portion by 46 and/or pin 21]; (claim 12) wherein the lock is adjacent to a spring [spring 48]; (claim 13) wherein the depth-stop includes a passage configured to receive the drill bit [¶27, capable of receiving drill bit 100]; (claim 14) the ratchet is pivotably attached to the housing [¶42 and Fig.11].  
Claims 15 – 16, Keyer discloses a system [abstract, Figs. 1 – 13] comprising: 
a drill guide comprising: 
a housing [at least a proximal portion of body 14, towards12 and by 26]; 
a tubular member extending from the housing [at least a distal portion of body 14, away from 12 and by 28]; 
a depth-stop movably disposable within the housing [at least a proximal portion of body 16, by 24]; and 
a ratchet adjacent to the depth-stop [at least a portion of member 20, i.e. by 71], the ratchet configured to retract or extend the depth-stop relative to the housing [¶42]; and 
a drill assembly comprising: 
a drill bit [drill bit 100, Fig.13]; and wherein a portion of the drill assembly is disposed within the drill guide [¶27].  
Keyer does not explicitly disclose wherein the drill assembly comprises a tracking array comprising tracking markers; and the drill bit is disposed within a portion of the tracking array; and an end-effector, wherein the drill guide is disposed within the end-effector; and a robot arm coupled to the end-effector.   
Quaid teaches an analogous system [abstract, Figs. 6] comprising a drill assembly comprising a tracking array [at least a portion of 47] comprising tracking markers [array S4 of markers, ¶137]; and the drill bit is disposed within a portion of the tracking array [¶137, wherein at least a portion by 50 is disposed into clamp 1500]; and an end-effector [35, Figs. 2 and 6, ¶111], wherein a drill guide is disposed within the end-effector [¶118, wherein at least a portion by 51 is disposed in aperture 52 of end effector 35]; and a robot arm coupled to the end-effector [arm 33 coupled to end effector 35, Figs. 2, ¶111].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Keyer and Quaid, and construct the system of Keyer having a tracking array having tracking markers and a clamp to connect to the drill bit in view of Quaid, and further to construct the system of Keyer having a robot arm coupled to an end-effector to connect to the drill guide in view of Quaid. One would have been motivated to do so in order to allow the user / surgeon to continually determine or track a pose of the drill bit relative to a subject, and to assist the user / surgeon in directing the drill bit to a desired location for enabling precise bone resections and minimize the risk of causing trauma to surrounding tissue [Quaid, ¶8 and ¶130]. 
The combination of Keyer and Quaid does not explicitly disclose wherein the tubular member is removably coupled to the housing.
Kienzle teaches an analogous drill guide [abstract, Figs. 1 – 4] comprising a tubular member [at least a portion of 86] removably coupled to a housing [at least a portion by 22] via a connection [¶23 - ¶25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Keyer, Quaid and Kienzle, and construct the tubular member and the housing of Keyer in view of Quaid as removable components coupled to each other via connection in view of Kienzle. One would have been motivated to do so in order to allow the user to use the same housing with different tubular members, each of which may have different size and shape corresponding to the intended use, and to facilitate cleaning the drill guide after use, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 17 – 20, the combination of Keyer, Quaid and Kienzle discloses the limitations of claim 15, as above, and further, Keyer discloses (claim 17) wherein the depth-stop includes notches [by detents 44]; (claim 18) wherein the notches are spaced apart in 1 to 2 millimeter increments [¶37, 2 mm increments]; (claim 19) wherein the drill guide further comprises a lock configured to prevent translation of the ratchet [at least a portion of member 20, i.e. away from 71 and/or a portion by 46 and/or pin 21]; (claim 20) wherein the lock is adjacent to a spring [spring 48]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775